Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. The applicant argues that the prior art rejection over King fails to disclose the claim as now amended including the specification of a correlator configured to receive a batch of data samples and perform correlation on the batch based on determination candidate samples of interference. Applicant argues that the buffer in King is used for generating blanking signals and it is not used for retrieving batches of the data samples for further processing.
Applicant also argues that the rejection under 35 USC 103 over Yule et al in view of Dooley et al and Rousu et al does not disclose the subject matter as now claimed with respect to using a correlator configured to retrieve a batch of data samples from a memory and perform a 
As provided by the numerous prior art citations in the previous Ofice Action, it is clear that an artisan in the field of GPS/GNSS is aware of the effect that a proximate communication device has on samples of GPS/GSS data, particularly in its relation to causing interference.  It is also well known to receive timing information associated with the communication device’s in a GPS/GNSS receiver and to utilize such to mitigate interference therefrom.  The storage of samples of GPS/GNSS received signals is also commonplace in the art, whether for post-processing or other reasons. 
The rejection with respect to King et al is withdrawn.
More specifically with respect to the rejection under 35 USC 103, the applicant is apparently of the belief that Yule et al does not suggest a correlator configured to receive a batch of samples and perform a correlation operation.  Applicant’s statement represents opinion and is not supported by any evidence.  Without the performing of correlation of the received samples, it is not possible to determine any pseudoranges and any position, which is the inherent and disclosed purpose of the GPS receiver (e.g. claim 1); thus it is inherent that the process of correlation is performed.  Notwithstanding, Yule et al specifically disclose a correlator operation (performed via the DSP) which receives a “batch” of data samples; i.e., based on the detected and flagged interference which is performed prior to any correlation process, affected samples may be discarded (e.g. 4:29-5:29) which represents a portion of the samples, meeting the scope of “a batch of data samples.” This data is then used in the correlation process. The applicant’s argument that Dooley only suggests using time stamps to determine absolute and/or relative timing is not persuasive since the rejection is based on the combination of references and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the argument against each individual reference for allegedly not disclosing a correlator configured to receive a batch of data samples does not overcome the rejection since contrary to the arguments, Yule et al is deemed to teach such.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendments to claims 3-5 are erroneous.  It appears that the applicant intended to cancel the dependency of each claim from claim 2 to claim 1.  However, the amendment is improper since it cancels terminology from a previous version that was not present in such form.  For purposes of this Office Action, claims 3-5 are interpreted as being dependent upon claim 1 and not claim 2 as instantly presented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yule et al (8,559,555) in view of Dooley et al (8,907,843) and further in view of Rousu et al (20060209779).
Yule et al disclose an integrated GPS receiver/wireless communication device with interference mitigation, see for example FIGs. 2-4 and their descriptions, and method thereof including: receiving a spread spectrum GPS signal; digitizing samples from the received spread spectrum GPS signal; providing the digitized samples to a memory buffer 36; analysing the received GPS signal to detect interference within the received GPS signal from another wireless signal source of the communications device before correlation calculations and position calculations are carried out using the digitized samples, i.e. in the front end; and adapting baseband processing of the received GPS signal to reduce power consumption by discarding or ignoring the samples during periods of the detected interference.  The GPS receiver detects when interference is taking place and discards or ignores the affected samples (4:29+).  Numerous examples are described for the detection of interference and the flagging of such (4:37+).  Yule et al specifically disclose a correlator operation (performed via the DSP) which receives a “batch” of data samples; i.e., based on the detected and flagged interference which is performed prior to any correlation process, affected samples may be discarded (e.g. 4:29-5:29) such that the remaining data samples represents a portion of the samples, meeting the scope of “a batch of data samples.” This data is then used in the correlation process. Yule et al further disclose that other modifications will be apparent to the skilled person and may involve other features which are 
Dooley et al disclose a system and method for processing satellite positioning system signals.  Dooley et al disclose the conventionality of receiving satellite signals and subsequently recording blocks of data from the front end along with associated time stamps.  As set forth therein the system and method comprise “receiving from a storage device (20) recorded blocks of data samples of a satellite broadcast, each block including one or more timestamps generated within a receiver at which the samples were recorded; (and) processing by a computer the recorded blocks of data samples to identify satellite transmissions contained within the blocks, comprising performing a correlation operation.”  
Rousu et al disclose a method and apparatus for an integrated GPS receiver 30 and a wireless communication device 40 wherein there is included an interference existence analyzation that is performed to account for the interference of the transceiver 40 on the GPS receiver, see for example [0083]+, wherein the timing pattern of the sequence of time slots are known and can be used in determining interference, e.g. [0088]-[0090]. During detection of interference the GPS samples are zeroed, i.e. the gain is set to zero. The DSP of the GPS receiver 30 is used to optimize the determination of the start time of the noise under consideration of information on the exact timing received from the GSM transceiver.
It would have been obvious to one having ordinary skill in the art to modify the GPS receiver of Yule et al, which includes a memory for storing samples of GPS data, by incorporating a time stamp with each stored sample as exemplified by the teachings of Dooley et KSR Int' l Co. v. Teleflex Inc as well as provide for post-processing of the sampled data.
It would have been obvious to one having ordinary skill in the art to further modify Yule et al in view of Dooley et al by incorporating the use of the known timing patterns of the transmitter therein to provide an indication of the timing of interference in view of the conventionality of such as disclosed by Rousu et al since the use of a known technique to improve similar devices and methods in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.  In light of the combination of prior art references, one of ordinary skill in the art would find it obvious to analyze the timing of the sampled data and the known timing of the transmitter operation in order to perform the analysis for the indication of the interference, particularly in a post-processing or batch processing application.  The dependent claims are shown and/or obvious to the artisan in light of the combination of references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646